Title: James Madison to John Quincy Adams, 9 December 1827
From: Madison, James
To: Adams, John Quincy


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Dec. 9. 1827
                            
                        
                          
                        I return my thanks for the copy of your Message to Congress on the 3d. instant. The very able view of
                            blessings which distinguish our favored country is very gratifying: And the feelings inspired by our own condition find an
                            expanded scope in the meliorations infused into that of all other people, by a progess of reason & truth, in the
                            merit of which we may justly claim a share. With the newborn Nations on the same Hemisphere with ourselves, and embarked
                            in the same great experiment of Self-Government; and who are alive to what they owe to our example, as well in the origin
                            of their career, as in the forms of their Institutions, our sympathies must be peculiarly strong & anxious; the
                            more so, as their destiny must not only affect deeply the general cause of liberty, but may be felt even by our own. Be
                            pleased to accept Sir assurances of my great consideration and friendly respects.
                        
                        
                            
                                James
                            
                        
                    